Exhibit 10.1

2013 EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, is dated as of May 16, 2013 (this “Agreement”), by
MRC Global, Inc., a Delaware corporation (the “Company”), and Andrew R. Lane
(the “Executive”) to be effective as of September 10, 2013 (the “Effective
Date”).

WHEREAS, the Company desires to employ the Executive as Chief Executive Officer
and to utilize his management services as indicated herein, and the Executive
has agreed to provide such management services to the Company;

WHEREAS, the Executive desires to accept the Company’s offer of employment as
set forth herein to be effective on the Effective Date.

WHEREAS, the Company and Executive entered into an employment agreement dated
September 10, 2008 which by its terms expires effective September 10, 2013;

WHEREAS, the Company and Executive desire to enter into a new agreement to be
effective as of the Effective Date;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

1. Employment

 

  1.1. Term. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in each case, pursuant to this Agreement,
for a period commencing on the Effective Date and ending on the earlier of:

 

  (i) the third anniversary of the Effective Date and

 

  (ii) the termination of the Executive’s employment in accordance with
Section 3 (the “Term”);

provided, that on the third anniversary of the Effective Date and each
subsequent anniversary of the Effective Date, the Term shall automatically be
extended for one year unless 90 days’ written notice of non-renewal is given by
the Executive or the Company to the other party.

 

  1.2. Duties. During the Term, the Executive shall serve as Chief Executive
Officer of the Company and in such other positions as an officer or director of
the Company or its affiliates as the Executive and the Board of Directors of the
Company (the “Board”) shall mutually agree from time to time. In addition, the
Executive shall serve as a member of the Board during the Term. The Executive
shall perform such duties, functions and responsibilities commensurate with the
Executive’s positions as the Board reasonably directs.

 

  1.3.

Exclusivity. During the Term, the Executive shall devote his full time and
attention to the business and affairs of the Company, shall faithfully serve the
Company, and shall in all material respects conform to and comply with the
lawful and reasonable directions and instructions that the Board gives him,
consistent with Section 1.2. During the Term, the Executive shall use his best
efforts to promote and serve the interests of the Company and shall not engage
in any other business activity, whether or not the activity shall be engaged in



--------------------------------------------------------------------------------

  for pecuniary profit, except that the Executive may sit on the boards or
similar governing bodies of other companies with the consent of the Board, which
shall not be unreasonably withheld.

 

2. Compensation

 

  2.1. Salary. As compensation for the performance of the Executive’s services
under this Agreement, during the Term, the Company shall pay to the Executive a
salary at an annual rate of $850,000 payable in accordance with the Company’s
standard payroll policies (the “Base Salary”). The Board (or a committee of the
Board) shall review the Executive’s Base Salary annually and may adjust the Base
Salary upward (but not lower) in the discretion of the Board (or a committee of
the Board), based on competitive data and the Executive’s performance. No
increase in Base Salary shall limit or reduce any other right or obligation of
the Executive under this Agreement and the Base Salary shall not be reduced at
any time (including after any increase).

 

  2.2. Annual Bonus. Beginning with the fiscal year that commences on January 1,
2014, for each completed fiscal year during the Term, the Executive shall be
eligible to receive additional cash incentive compensation pursuant to the
annual bonus plan of the Company in effect at the time (the “Annual Bonus”). The
target Annual Bonus shall be 100% of the Executive’s Base Salary as in effect at
the beginning of the fiscal year with the actual Annual Bonus to be based upon
such individual or Company performance criteria established for each fiscal year
by the Board in consultation with the Executive. The Board (or a committee of
the Board) shall review the Executive’s Annual Bonus target percentage annually
and may adjust the Annual Bonus target percentage upward (but not lower) in the
discretion of the Board (or a committee of the Board), based on competitive data
and the Executive’s performance. The Executive shall be eligible to receive an
annual bonus for 2013 based upon the terms and conditions of the annual bonus
program that were established previously for the 2013 calendar year.

 

  2.3. Long-Term Incentive Plan Participation. Beginning with the fiscal year
that commences on January 1, 2014, for each fiscal year during the Term, the
Executive shall be eligible to receive long-term incentive compensation awards
pursuant to the Company’s 2011 Omnibus Incentive Plan or any replacement or
successor plan (the “Long-Term Incentive Awards”) in such amounts as the Board
(or a committee of the Board) determines in its discretion on terms and
conditions (including time and performance based vesting conditions) that are
generally applicable to other senior executives of the Company; provided, that
the mix of types of Long-Term Incentive Awards awarded to the Executive may
differ from those awarded to other senior executives to address limitations on
the amount and types of awards permitted by the 2011 Omnibus Incentive Plan or
any replacement or successor plan. The Executive acknowledges that the Executive
has received his Long-Term Incentive Award for the 2013 calendar year.

 

  2.4. Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health and other group insurance and other employee benefit
plans and programs of the Company and its U.S. affiliates as in effect from time
to time on the same basis as other senior executives of the Company.

 

  2.5. Vacation. During the Term, the Executive shall be entitled to 25 days per
calendar year of paid vacation.

 

2



--------------------------------------------------------------------------------

  2.6. Business Expenses. The Company shall pay or reimburse the Executive for
all commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing his duties under this Agreement upon
presentation of documentation and in accordance with the expense reimbursement
policy of the Company generally applicable to all senior executives as in effect
from time to time.

 

3. Termination of Employment

 

  3.1. Generally. The Company may terminate the Executive’s employment for any
reason during the Term, and the Executive may voluntarily terminate his
employment for any reason during the Term, in each case (other than a
termination by the Company for Cause (defined below)) at any time upon not less
than 30 days’ notice to the other party. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be entitled to
any Base Salary earned but unpaid through the date of termination, any earned
but unpaid Annual Bonus for completed fiscal years, any unreimbursed expenses in
accordance with Section 2.5 and, to the extent not yet paid or provided, any
other amounts or benefits required to be paid or provided under any plan,
program, policy or practice or other contract or agreement of the Company and
its affiliates through the date of termination of employment (collectively, the
“Accrued Amounts”).

 

  3.2. Certain Terminations

 

  a) Termination by the Company other than for Cause, death or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated during the Term by the Company other than for Cause, death or
Disability (defined below), or by the Executive for Good Reason (defined below),
the Executive shall be entitled to:

 

  (i) the Accrued Amounts,

 

  (ii) a pro-rata bonus for the fiscal year of termination, based on actual
performance through the end of the applicable fiscal year and the number of days
that have elapsed in the fiscal year through the date of termination (a
“Pro-Rata Bonus”),

 

  (iii) payment of an amount equal to the sum of 1/12 of Base Salary and 1/12 of
the target Annual Bonus each month for 24 months following termination (the
“Severance Payments”), and

 

  (iv)

continuation of medical, dental and vision benefits on the same terms as active
senior executives (“Medical Continuation”) for 24 months following termination.
For the period of time during which the Executive is entitled to Medical
Continuation under this Section 3.2(a)(iv) (or Section 3.2(c)(iii), if
applicable), the Executive shall pay the full cost of the benefits as determined
under the then-current practices of the Company on a monthly basis, provided
that the Company shall reimburse the Executive the amounts paid for the
coverage. The Company shall pay all reimbursements to the Executive as required
under this Section 3.2(a)(iv) on a regular, periodic basis within 30 days after
the reimbursable amounts are incurred by the Executive; provided that, prior to
any reimbursement, the Company must possess the applicable and appropriate
evidence of the reimbursable amount. Any reimbursements provided during one

 

3



--------------------------------------------------------------------------------

  taxable year of the Executive shall not affect the expenses eligible for
reimbursement in any other taxable year of the Executive (with the exception of
applicable lifetime maximums applicable to medical expenses or medical benefits
described in Section 105(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) and the right to reimbursement under this Section 3.2(a)(iv) shall
not be subject to liquidation or exchange for another benefit or payment.
Following the Medical Continuation period, Executive shall be eligible to elect
COBRA payable at Executive’s expense in accordance with the Company’s standard
procedures.

If, prior to a Change in Control (defined below) or after the 24-month period
following a Change of Control, the Executive’s employment is terminated during
the Term by the Company other than for Cause, death or Disability, or by the
Executive for Good Reason, all outstanding options, restricted stock awards and
other long-term equity awards will continue to vest for the next 24-month period
as if Executive remained an active employee. Effective as of the end of this
24-month period, any non-vested options will be immediately forfeited.

Receipt of the Severance Payments, Medical Continuation and extended vesting
period shall be conditioned on:

 

  (x) the Executive’s continued compliance with his obligations under Section 5,
and

 

  (y) the Executive’s execution, delivery and non-revocation of an effective,
valid and enforceable general release of claims (the “Release”) in the form
attached as Exhibit A within 30 days of the effective date of Executive’s
termination.

If the Executive breaches any of the covenants set forth in Section 5, the
Executive shall immediately return to the Company any portion of the Severance
Payments that have been paid to the Executive pursuant to this Section 3.2(a),
the Medical Continuation shall immediately terminate and any options that became
vested pursuant to this Section 3.2(a) shall immediately terminate. Subject to
Section 3.2(d) and the provision of a valid Release as required under this
Section 3.2(a), the Company will commencing paying or providing the Severance
Payments (other than the Pro-Rata Bonus) and Medical Continuation on the 30th
day following the effective date of Executive’s termination of employment.
Executive shall forfeit any and all payments, benefits and extended vesting
rights payable or due under this Agreement if Executive does not provide the
Company with an effective Release before such 30th day. The Pro-Rata Bonus will
be paid at the time the Company ordinarily pays incentive bonuses to its
executives with respect to the fiscal year in which the termination occurs.

 

  b) Termination upon Death or Disability. If the Executive’s employment is
terminated due to the Executive’s death or Disability, the Executive (or the
Executive’s estate, if applicable) will receive (i) the Accrued Amounts, and
(ii) a Pro-Rata Bonus.

 

  c) Termination following a Change in Control. If, during the Term and within
24 months following a Change in Control, the Executive’s employment is
terminated by the Company other than for Cause, death or Disability, or by the
Executive for Good Reason the Executive shall be entitled to:

 

  (i) the Accrued Amounts,

 

4



--------------------------------------------------------------------------------

  (ii) payment of an amount equal to the sum of 36 months’ of Base Salary and
three times the target Annual Bonus in effect on his date of termination (the
“Change of Control Severance Payments”), and

 

  (iii) Medical Continuation for 36 months. Premiums for Medical Continuation
shall be paid and reimbursed in accordance with the provisions contained in
Section 3.2(a)(iv). Following the Medical Continuation period, Executive shall
be eligible to elect COBRA in accordance with the Company’s standard procedures.

Receipt of the Change in Control Severance Payments and Medical Continuation
shall be conditioned on the Executive’s execution, delivery and non-revocation
of an effective and valid Release in the form attached as Exhibit A within 30
days of Executive’s termination of employment. Subject to Section 3.2(d) and the
provision of a valid Release as required under this Section 3.2(c), the Company
will pay the Change in Control Severance Payments in a single lump sum payment
and commence providing Medical Continuation on the 30th day following the
effective date of Executive’s termination of employment. Executive shall forfeit
any and all payments and benefits payable under this Agreement if Executive does
not provide the Company with an effective Release before such 30th day.

 

  d) Section 409A Specified Employee. Notwithstanding anything to the contrary
contained in this Agreement, if the Executive is a “specified employee” for
purposes of Section 409A of the Code and regulations and other interpretive
guidance issued under the Code (“Section 409A”), the Company shall not commence
payment of the Severance Payments to the Executive until one day after the day
which is six months after the Executive’s termination date (the “Delay Period”),
with the first payment equaling the total of all payments that would have been
paid during the Delay Period but for the application of Section 409A to those
payments. For purposes of this Agreement, the Executive’s employment with the
Company shall be considered to have terminated when the Executive incurs a
“separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and applicable administrative guidance
issued under the Code.

 

  e) Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment described in Section 3.2 shall constitute the exclusive
severance payments due the Executive upon a termination of his employment under
this Agreement.

 

  3.3. Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be deemed to
have resigned, as of the date of such termination, from all positions he then
holds as an officer, director, employee and member of the Board (and any
committee of the Board) and the board of directors or similar governing
positions (and any committees of those bodies) of any of the Company’s
affiliates.

 

  3.4.

Cooperation. Following the termination of the Executive’s employment with the
Company for any reason, the Executive agrees to reasonably cooperate with the
Company upon reasonable request of the Board and to be reasonably available to
the Company with respect to matters arising out of the Executive’s services to
the Company and its subsidiaries and

 

5



--------------------------------------------------------------------------------

  affiliates. The Company shall pay the Executive a reasonable fee for any those
services and promptly reimburse the Executive for expenses reasonably incurred
in connection with those matters.

 

4. Section 280G.

 

  (i) If the aggregate of all amounts and benefits due to the Executive under
this Agreement and under any other arrangement with the Company would, if
received by the Executive in full and valued under Section 280G of the Code,
constitute “parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and

 

  (ii) if such aggregate would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed pursuant to Section 4999 of
the Code, be less than the amount the Executive would receive, after all taxes,
if the Executive received aggregate 280G Benefits equal (as valued under
Section 280G of the Code) to only three times the Executive’s “base amount” as
defined in and under Section 280G of the Code, less $1.00,

then the 280G Benefits shall (to the extent that the reduction of the 280G
Benefits can achieve the intended result) be reduced or eliminated to the extent
necessary so that the aggregate 280G Benefits received by the Executive will not
constitute parachute payments. An independent auditor (the “Auditor”) that the
Company pays shall make the determinations with respect to this Section 4. The
Auditor shall be the Company’s regular independent auditor unless the Executive
reasonably objects to the use of that firm, in which event the Auditor will be a
nationally recognized United States public accounting firm that the parties
choose.

 

5. Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights

 

  5.1.

Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will continue
to be exposed to and has and will receive information relating to the
confidential affairs of the Company and its affiliates, including technical
information, intellectual property, business and marketing plans, strategies,
customer information, software, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Company and its affiliates and other forms of information that
the Company and its affiliates consider to be confidential or in the nature of
trade secrets (including, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”). “Confidential Information” does
not include any information that becomes generally available to the public other
than as a result of the Employee’s public use, disclosure, or fault. The
Executive agrees that at all times during the Executive’s employment with the
Company and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any person or entity other than
in connection with the Executive’s employment with the Company without the prior
written consent of the Company and shall not use or attempt to use any such
Confidential Information in any manner other than in connection with his
employment with the Company, unless required by law to disclose the Confidential
Information, in which case

 

6



--------------------------------------------------------------------------------

  the Executive shall provide the Company with written notice of the requirement
as far in advance of the anticipated disclosure as possible. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Executive’s employment with the Company,
the Executive shall promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document that has been produced by, received by or otherwise
submitted to the Executive during the Executive’s employment with the Company,
and any copies thereof in his (or capable of being reduced to his) possession;
provided, that the Executive may retain his full rolodex or similar address and
telephone directories.

 

  5.2. Non-Competition. By and in consideration of the Company entering into
this Agreement and the payments made and the benefits that this Agreement
provides, and in further consideration of the Executive’s exposure to the
Confidential Information of the Company and its affiliates, the Executive agrees
that the Executive shall not, during the Executive’s employment with the Company
and for 24 months thereafter (or 36 months thereafter if Executive is entitled
to receive the benefits of Section 3.2(c)) (in the applicable case, the
“Restriction Period”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner, or investor in, any
Restricted Enterprise (defined below); provided, that in no event shall
ownership of one percent or less of the outstanding securities of any class of
any issuer whose securities are registered under the Securities Exchange Act of
1934, as amended, standing alone, be prohibited by this Section 5.2, so long as
the Executive does not have, or exercise, any rights to manage or operate the
business of the issuer other than rights as an equity or stock holder of the
issuer. “Restricted Enterprise” means any person or entity that is actively
engaged in any geographic area in any business which is either:

 

  (i) in competition with the business of the Company or any of its subsidiaries
or affiliates or

 

  (ii) proposed to be conducted by the Company or any of its subsidiaries or
affiliates in their respective business plans as in effect at that time.

During the Restriction Period, upon request of the Company, the Executive shall
notify the Company of the Executive’s then-current employment status.

 

  5.3. Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any person or entity to contact, induce or solicit) for employment any person
who is, or within 12 months prior to the date of the solicitation was, an
employee of the Company or any of its subsidiaries or affiliates.

 

  5.4. Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for the Company
and its affiliates), the Executive shall not directly or indirectly contact,
induce or solicit (or assist any person or entity to contact, induce or solicit)
any customer or client of the Company or its subsidiaries or affiliates to
terminate its relationship or otherwise cease doing business in whole or in part
with the Company or its subsidiaries or affiliates, or directly or indirectly
interfere with (or assist any person or entity to interfere with) any material
relationship between the Company or its subsidiaries or affiliates and any of
its or their customers or clients so as to cause harm to the Company or its
affiliates.

 

7



--------------------------------------------------------------------------------

  5.5. Extension of Restriction Period. The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Sections 5.2,
5.3 or 5.4.

 

  5.6. Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive’s
employment with the Company and related to the business or activities of the
Company and its affiliates (the “Developments”). Except to the extent any rights
in any Developments constitute a work made for hire under the U.S. Copyright
Act, 17 U.S.C. § 101, et seq., that are owned ab initio by the Company or its
applicable affiliate, the Executive assigns all of his right, title and interest
in all Developments (including all intellectual property rights therein) to the
Company or its nominee without further compensation, including all rights or
benefits therefor, including without limitation the right to sue and recover for
past and future infringement. The Executive acknowledges that any rights in any
Developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101, et seq., are owned upon creation by the Company or its applicable
affiliate as the Executive’s employer. Whenever requested to do so by the
Company, the Executive shall execute any and all applications, assignments or
other instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
his execution of this Agreement, the Executive has informed the Company in
writing of any interest in any inventions or intellectual property rights that
he holds as of the date hereof as set forth on Exhibit B (the “Existing
Inventions”). Notwithstanding anything to the contrary in this Agreement, the
Developments shall not include any Existing Inventions. If the Company is unable
for any reason, after reasonable effort, to obtain the Executive’s signature on
any document needed in connection with the actions described in this
Section 5.6, the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Executive’s agent and
attorney-in-fact to act for and on the Executive’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section 5.6 with the same legal force and effect as if
executed by the Executive.

 

  5.7.

Remedies. The Executive agrees that any breach of the terms of this Section 5
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. The Executive, therefore, also
agrees that in the event of a breach of this Section 5 or any threat of such a
breach, the Company shall be entitled to an immediate injunction and restraining
order to prevent the breach, threatened breach or continued breach by the
Executive or any and all persons acting for or with the Executive, without
having to prove damages, in addition to any other remedies to which the Company
may be entitled at law or in equity, in each case, without the necessity of
posting a bond or other security with the applicable court or body. The terms of
this Section 5.8 shall not prevent the Company

 

8



--------------------------------------------------------------------------------

  from pursuing any other available remedies for any breach or threatened breach
of this Agreement, including, the recovery of damages from the Executive. The
Executive and the Company further agree that the provisions of the covenants
contained in this Section 5 are reasonable and necessary to protect the
businesses of the Company and its affiliates because of the Executive’s access
to Confidential Information and his material participation in the operation of
such businesses.

 

6. Representation. The Executive and the Company each represents and warrants
that:

 

  a) he or it is not subject to any contract, arrangement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits his or its ability to enter into and fully perform his or its
obligations under this Agreement, and

 

  b) he or it is not otherwise unable to enter into and fully perform his or its
obligations under this Agreement.

 

7. Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company, the Executive agrees
not to make any statement (other than statements made in connection with
carrying out his responsibilities for the Company and its subsidiaries and
affiliates) that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Company or any of its subsidiaries, affiliates,
employees, officers, directors or stockholders. The Company and its affiliates
shall cause their officers and directors not to make any such statement
regarding the Executive.

 

8. Withholding. The Company may withhold from any amounts payable under this
Agreement such United States federal, state local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation. The
Executive shall be solely responsible for the payment of all taxes relating to
the payment or provision of any amounts or benefits under this Agreement.

 

9. Definitions. For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

 

  9.1. “Cause” means the Executive’s:

 

  a) continuing failure, for more than ten days after the Company’s written
notice to the Executive of the failure, to perform such duties as the Company
reasonably requests,

 

  b) failure to observe material policies generally applicable to officers or
employees of the Company unless the failure is capable of being cured and is
cured within ten days of the Executive receiving written notice of the failure,

 

  c) failure to cooperate with any internal investigation of the Company or any
of its affiliates;

 

  d) commission of any act of fraud, theft or financial dishonesty with respect
to the Company or any of its affiliates or indictment or conviction of any
felony; or

 

9



--------------------------------------------------------------------------------

  e) material violation of the provisions of this Agreement unless the violation
is capable of being cured and is cured within ten days of the Executive
receiving written notice of the violation.

 

  9.2. “Change in Control” means:

 

  a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (for
purposes of this Section 9.2, as the term “person” is used for purposes of
Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than fifty percent of:

 

  (i) the then-outstanding shares of common stock, par value $.01 per share, of
the Company and any other securities into which those shares are changed or for
which those shares are exchanged (“Shares”) or

 

  (ii) the combined voting power of the Company’s then-outstanding Voting
Securities;

provided, that in determining whether a Change in Control has occurred pursuant
to this Section 9.2(a), the acquisition of Shares or Voting Securities in a
Non-Control Acquisition (defined below) shall not constitute a Change in
Control. A “Non-Control Acquisition” means an acquisition by:

 

  (i) an employee benefit plan (or a trust forming a part thereof) maintained
by:

 

  (A) the Company or

 

  (B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company

(for purposes of this definition, a “Related Entity”),

 

  (ii) the Company or any Related Entity, or

 

  (iii) any Person in connection with a Non-Control Transaction (defined below);
or

 

  b) The consummation of:

 

  (i) A merger, consolidation or reorganization (x) with or into the Company
or (y) in which securities of the Company are issued (a “Merger”), unless the
Merger is a “Non-Control Transaction.”

A “Non-Control Transaction” means a Merger in which:

 

  (A) the shareholders of the Company immediately before the Merger own directly
or indirectly immediately following the Merger at least a majority of the
combined voting power of the outstanding voting securities of:

 

  (I) the corporation resulting from the Merger (the “Surviving Corporation”),
if there is no Person that Beneficially Owns, directly or indirectly, 50% or
more of the combined voting power of the then-outstanding voting securities of
the Surviving Corporation (a “Parent Corporation”), or

 

10



--------------------------------------------------------------------------------

  (II) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

  (B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for the Merger constitute at least a
majority of the members of the board of directors of:

 

  (I) the Surviving Corporation, if there is no Parent Corporation, or

 

  (II) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and

 

  (C) no Person other than:

 

  (I) the Company or another corporation that is a party to the agreement of
Merger,

 

  (II) any Related Entity,

 

  (III) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to the Merger, was maintained by the Company or any Related
Entity, or

 

  (IV) any Person who, immediately prior to the Merger had Beneficial Ownership
of 50% or more of the then outstanding Shares or Voting Securities,

has Beneficial Ownership, directly or indirectly, of 50% or more of the combined
voting power of the outstanding voting securities or common stock of:

 

  (x) the Surviving Corporation, if there is no Parent Corporation, or

 

  (y) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation.

 

  c) A complete liquidation or dissolution of the Company; or

 

  d) The sale or other disposition of all or substantially all of the assets of
the Company and its subsidiaries taken as a whole to any Person (other than (x)
a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

 

  9.3. “Disability” means the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Company or its
affiliates in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days during any 365 day period irrespective of whether
such days are consecutive.

 

  9.4. Good Reason” means

 

  a) a material and adverse change in the Executive’s duties or
responsibilities; provided that a separation of the role of Chairman of the
Board from Executive’s duties or responsibilities shall not be a material and
adverse change;

 

  c) a reduction in the Executive’s Base Salary or target Annual Bonus
percentage; or

 

  d) breach by the Company of any material provision of this Agreement;

provided, that the Executive must give notice of termination for Good Reason
within 60 days of the occurrence of the first event giving rise to Good Reason.

 

10. Miscellaneous.

 

  10.1. Indemnification. The Company shall indemnify the Executive to the
fullest extent provided under the Company’s By-Laws. The Company shall also
maintain director and officer liability insurance in such amounts and subject to
such limitations as the Board shall, in good faith, deem appropriate for
coverage of directors and officers of the Company.

 

  10.2. Amendments and Waivers. This Agreement and any of the provisions of this
Agreement may be amended, waived (either generally or in a particular instance
and either retroactively or prospectively), modified or supplemented, in whole
or in part, only by written agreement signed by the parties; provided, that, the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of the breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in the waiver. Except as otherwise expressly provided in this
Agreement, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect thereof at law or in equity, shall operate as a waiver thereof, nor
shall any single or partial exercise of such right, power or remedy by the party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

12



--------------------------------------------------------------------------------

  10.3. Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation of this
Agreement shall be null and void. Nothing in this Agreement shall confer upon
any person not a party to this Agreement, or the legal representatives of the
person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

 

  10.4. Notices. Unless otherwise provided in this Agreement, all notices,
requests, demands, claims and other communications provided for under the terms
of this Agreement shall be in writing. Any notice, request, demand, claim or
other communication under this Agreement shall be sent by

 

  a) personal delivery (including receipted courier service) or overnight
delivery service,

 

  b) registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below or

 

  c) e-mail delivery, with confirmation of receipt, to the Company’s General
Counsel:

 

If to the Company:    MRC Global, Inc.    909 Fannin Street Suite 3100   
Houston, TX 77010    Attention: General Counsel    e-mail: [    ] If to the
Executive:    Andrew R. Lane, at his principal office at the Company (e-mail:
[    ] (during the Term), and at all times to his principal residence as
reflected in the records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
under are this Agreement to be delivered by giving the other parties notice in
the manner then set forth.

 

  10.5. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties shall be governed
by, the laws of the State of Texas, without giving effect to the conflicts of
law principles thereof.

 

  10.6.

Severability. Whenever possible, each provision or portion of any provision of
this Agreement, including those contained in Section 5 will be interpreted in
such manner as to be effective and valid under applicable law but the invalidity
or unenforceability of any provision or portion of any provision of this
Agreement in any jurisdiction shall not affect the validity or enforceability of
the remainder of this Agreement in that jurisdiction or the validity or
enforceability of this Agreement, including that provision or portion of any
provision, in any other jurisdiction. In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Agreement,
including those contained in

 

13



--------------------------------------------------------------------------------

  Section 5, is not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties hereto agree that such provision should be
interpreted and enforced to the maximum extent which such court or arbitrator
deems reasonable or valid.

 

  10.7. Entire Agreement. From and after the Effective Date this Agreement shall
constitute the entire agreement between the parties hereto, and supersede all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the parties hereto with respect to
the subject matter hereof.

 

  10.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. This
Agreement may be delivered through the means of e-mail delivery of a portable
document format (.pdf) file of the signed Agreement.

 

  10.9. Binding Effect. This Agreement shall inure to the benefit of and be
binding on, the successors of each of the parties, including, without
limitation, the Executive’s heirs and the personal representatives of the
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Company.

 

  10.10. General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. In this Agreement, references to a “party” mean either of the
Company or the Executive and to the “parties” mean both of them; references to a
“person” mean any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof;
references to “Sections” mean the sections and subsections of this Agreement;
references to “Exhibits” mean the exhibits to this Agreement; references to the
singular include the plural and vice versa, in each case, unless the context
expressly requires the contrary.

 

  10.11. Mitigation. Notwithstanding any other provision of this Agreement,

 

  a) the Executive will have no obligation to mitigate damages for any breach or
termination of this Agreement by the Company, whether by seeking employment or
otherwise and

 

  b) the amount of any payment or benefit due the Executive after the date of
such breach or termination will not be reduced or offset by any payment or
benefit that the Executive may receive from any other source.

 

  10.12. Section 409A Compliance. This Agreement is intended to comply with
Section 409A (to the extent applicable) and, to the extent it would not
adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
with such requirements and without resulting in any diminution in the value of
payments or benefits to the Executive.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MRC GLOBAL, INC. By:  

/s/ Rhys Best

  Rhys Best  

Chairman, Compensation Committee of the Board of Directors of MRC Global Inc.

EXECUTIVE

/s/ Andrew R. Lane

Andrew R. Lane

 

15



--------------------------------------------------------------------------------

Exhibit A

Release

 

1. In consideration of the payments and benefits to be made under the Employment
Agreement, effective dated as of September 10, 2013 (the “Employment
Agreement”), to which Andrew R. Lane (the “Executive”) and MRC Global, Inc. (the
“Company”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”) are parties, the sufficiency of which the Executive acknowledges,
the Executive, with the intention of binding himself and his heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and each of its subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
shareholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party that arises out of or relates to, the
Employment Agreement, the Executive’s employment with the Company or any of its
subsidiaries and affiliates, or any termination of such employment, including
claims

 

  (i) for severance or vacation benefits, unpaid wages, salary or incentive
payments,

 

  (ii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,

 

  (iii) for any violation of applicable state and local labor and employment
laws (including, without limitation, all laws concerning unlawful and unfair
labor and employment practices) and

 

  (iv) for employment discrimination under any applicable federal, state or
local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:

 

  1.1. rights of the Executive arising under, or preserved by, this Release or
Section 3 of the Employment Agreement;

 

  1.2. the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;



--------------------------------------------------------------------------------

  1.3. claims for benefits under any health, disability, retirement, life
insurance or other similar employee benefit plan (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group; and

 

  1.4. rights to indemnification the Executive has or may have under the by-laws
or certificate of incorporation of any member of the Company Affiliated Group or
as an insured under any director’s and officer’s liability insurance policy or
other insurance policy of the Company and its subsidiaries that benefits the
Executive now or previously in force.

 

2. The Employee acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

 

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses.

 

4. The Executive specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, that nothing in this Release shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

 

5. As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that he has been given but not utilized a period of 21
days to consider whether to execute this Release. If the Executive accepts the
terms hereof and executes this Release, he may thereafter, for a period of seven
days following (and not including) the date of execution, revoke this Release as
it relates to the release of claims arising under the ADEA. If no such
revocation occurs, this Release shall become irrevocable in its entirety, and
binding and enforceable against the Executive, on the day next following the day
on which the foregoing seven-day period has elapsed. If such a revocation
occurs, the Executive shall irrevocably forfeit any right to payment of the
Severance Payments (as defined in the Employment Agreement), but the remainder
of the Employment Agreement shall continue in full force.

 

6. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release shall be immediately effective
upon execution by the Executive.

 

7. The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

 

8. The Executive acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

 

2



--------------------------------------------------------------------------------

9. The Executive acknowledges that the release of claims set forth in this
Release relates only to claims which exist as of the date of this Release.

 

10. The Executive acknowledges that the Severance Payments he is receiving in
connection with the release of claims set forth in this Release and his
obligations under this Release are in addition to anything of value to which the
Executive is entitled from the Company and any of its affiliates.

 

11. Each provision of this Release is severable from this Release, and if one or
more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

12. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
in this Release.

 

13. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

 

14. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

15. This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

 

16. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without giving effect to the conflicts of law
principles thereof.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of                     .

 

MRC GLOBAL, INC. By:  

 

  Name:   Title: EXECUTIVE

 

Andrew R. Lane

 

4



--------------------------------------------------------------------------------

Exhibit B

Existing Inventions

[None.]